      Case 1:21-cv-00266-NONE-SKO Document 18 Filed 04/16/21 Page 1 of 4


 1   LIVIA M. KISER (SBN 6275283)
     lkiser@kslaw.com
 2   KING & SPALDING LLP
     110 N Wacker Drive, Suite 3800
 3
     Chicago, IL 60606
 4   Tel: (312) 995-6333
     Fax: (312) 995-6330
 5
     PETER HSIAO (SBN 119881)
 6   phsiao@kslaw.com
 7   CORY L. BURLESON (SBN 322239)
     cburleson@kslaw.com
 8   KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
 9   Los Angeles, CA 90071
     Tel: (213) 443-4355
10
     Fax: (213) 443-4310
11
     Attorneys for Defendant
12   BEECH-NUT NUTRITION COMPANY
13
                                UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15
     SHELBY BAKER, on behalf of herself and all   Case No. 1:21-cv-00266-NONE-SKO
16   others similarly situated,
                                                  STIPULATION AND ORDER TO
17                Plaintiff,                      CONTINUE BEECH-NUT NUTRITION
                                                  COMPANY’S DEADLINE TO ANSWER
18          v.                                    OR OTHERWISE RESPOND BY 60 DAYS
                                                  (LOCAL RULE 144(a))
19   HAIN CELESTIAL GROUP, INC.,
     BEECH-NUT NUTRITION CORPORATION,             (Doc. 16)
20   and GERBER PRODUCTS COMPANY,
                                                  Current Deadline:    April 16, 2021
21                Defendants.
                                                  New Deadline:        June 15, 2021
22

23

24

25

26
27

28

     STIPULATION TO EXTEND BEECH-NUT’S                          CASE NO. 1:21-cv-00266-NONE-SKO
     DEADLINE TO ANSWER OR OTHERWISE RESPOND
      Case 1:21-cv-00266-NONE-SKO Document 18 Filed 04/16/21 Page 2 of 4


 1                                                STIPULATION

 2          Plaintiff Shelby Baker and Defendant Beech-Nut Nutrition Company (“Beech-Nut”; with

 3   Plaintiff, the “Parties”), by and through their undersigned counsel, hereby stipulate to extend Beech-

 4   Nut’s deadline to answer or otherwise respond to Plaintiff’s First Amended Complaint (“FAC”) by 60

 5   days to June 15, 2021. In support thereof, the Parties state as follows:

 6          WHEREAS, Plaintiff served her FAC on Beech-Nut on March 26, 2021, such that Beech-

 7   Nut’s current deadline to answer or otherwise respond is April 16, 2021;

 8          WHEREAS, Beech-Nut seeks an extension of time to answer or otherwise respond to the FAC

 9   so it can continue to investigate and analyze the factual allegations as well as consider the best way to

10   coordinate these proceedings with fourteen (14) other similar proposed class action lawsuits pending

11   in the Northern District of New York against Beech-Nut, including the first-filed case, all of which

12   are currently pending before Judge Thomas McAvoy;

13          WHEREAS, Plaintiff has agreed to extend Beech-Nut’s deadline to file a responsive pleading

14   by 60 days, from April 16, 2021 through and including June 15, 2021;

15          WHEREAS, this is the first extension requested by Beech-Nut, and it is not submitted for the

16   purposes of delay; and

17          WHEREAS, no other parties are affected by this stipulated extension, and in fact, the other

18   defendant (Gerber Products Company) has already obtained the same extension from the Court.

19          NOW,      THEREFORE,        IT   IS    HEREBY      STIPULATED         AND     RESPECTFULLY

20   REQUESTED by and between the Parties, through their respective counsel of record, subject to the
21   Court’s approval, that: Beech-Nut’s deadline to answer or otherwise respond to the FAC is extended

22   by 60 days, from April 16, 2021 through and including June 15, 2021.

23   //

24   //

25   //

26   //
27   //

28   [signatures on following page]
                                                        1
     STIPULATION TO EXTEND BEECH-NUT’S                                     CASE NO. 1:21-cv-00266-NONE-SKO
     DEADLINE TO ANSWER OR OTHERWISE RESPOND
      Case 1:21-cv-00266-NONE-SKO Document 18 Filed 04/16/21 Page 3 of 4


 1   Dated: April 15, 2021              KING & SPALDING LLP

 2
                                        By: /s/ Livia M. Kiser
 3                                         Livia M. Kiser
 4
                                           Attorney for Defendant
 5                                         BEECH-NUT NUTRITION COMPANY

 6
     Dated: April 15, 2021              BURSOR & FISHER, P.A.
 7

 8                                      By: /s/ L. Timothy Fisher
                                           L. Timothy Fisher
 9
                                           (as authorized on April 14, 2021)
10

11                                         Attorney for Plaintiff
                                           SHELBY BAKER
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
     STIPULATION TO EXTEND BEECH-NUT’S                           CASE NO. 1:21-cv-00266-NONE-SKO
     DEADLINE TO ANSWER OR OTHERWISE RESPOND
      Case 1:21-cv-00266-NONE-SKO Document 18 Filed 04/16/21 Page 4 of 4


 1                                                  ORDER

 2            Pursuant to the parties’ above stipulation (Doc. 16), and for good cause shown,
 3   IT IS HEREBY ORDERED that Defendant Beech-Nut Nutrition Company’s deadline to answer or
 4   otherwise respond to Plaintiff’s First Amended Complaint is extended by 60 days, from April 16,
 5   2021, through and including June 15, 2021.
 6
     IT IS SO ORDERED.
 7

 8   Dated:     April 15, 2021                                    /s/   Sheila K. Oberto           .
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
     STIPULATION TO EXTEND BEECH-NUT’S                                     CASE NO. 1:21-cv-00266-NONE-SKO
     DEADLINE TO ANSWER OR OTHERWISE RESPOND
